Dismissed and Memorandum Opinion filed November 5, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00565-CV

  JOSEPH K. WATTS, P.C., JOSEPH K. WATTS, INDIVIDUALLY AND
         ANGELA M. WATTS, INDIVIDUALLY, Appellants

                                       V.

STEWART A. FELDMAN, INDIVIDUALLY, THE FELDMAN LAW FIRM
  LLP, RAPID SETTLEMENTS LTD., RAPID MANAGEMENT CORP.,
   RSL-3B-IL LTD., RSL-3B-IL MANAGEMENT CORP., RSL-5B-IL
             MANAGEMENT CORP., ET AL, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-09825

                 MEMORANDUM                     OPINION


      This is an attempted appeal from an order signed May 18, 2009. No post-
judgment motion was filed. Appellant’s notice of appeal was filed June 24, 2015.
      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1.

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the 15-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).
Appellant’s notice of appeal was not filed within the 15-day period provided by
Rule 26.3.

      On August 20, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
On appellant’s motion, the court extended the time to file a response to October 22,
2015. Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                          2